PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/666,495
Filing Date: 24 Mar 2015
Appellant(s): ARCELONA et al.



__________________
Leon Radomsky
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03 December 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 28 June 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 19, 30, 33, 38, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa et al. (US 6,844,525) in view of Haussner et al. (US 2005/0061063), Houben (DE10346330), Ono (US 2010/0167154), and May et al. (US 2008/0095943), hereinafter Yoshikawa, Haussner, Houben, Ono, and May. Yoshikawa, Haussner, Ono and May are of record; a machine translated is provided for Houben.
Regarding Claims 19 and 30, Yoshikawa teaches a hot box housing (101) having an opening (mounting hole 103, see Fig. 2) and a reaction chamber (annotated in Fig. 1 of Yoshikawa, below).  A glow plug (1) extends through the opening (103, see Fig. 2) of the hot box housing (101) into the reaction chamber (see annotated in Fig. 1 Yoshikawa). 
Annotated Fig. 1 of Yoshikawa:

    PNG
    media_image2.png
    936
    867
    media_image2.png
    Greyscale

Yoshikawa further teaches the glow plug (1) comprises a housing (31) having a threaded first end (labelled in annotated in Fig. 1 of Yoshikawa), which is mated with a threaded portion (105) of a plug mounting hole (103) of the hot box housing (101), i.e., 
Yoshikawa further teaches a sealing element (21, 22) made from metal (i.e., metallic, tubular member 21, col. 7 lines 39-40) disposed outside the housing (31), wherein the sealing element (21, 22) is located outside the threaded first end (labelled in annotated Fig. 1 of Yoshikawa) of the housing (31) and inside the reaction chamber (labelled in annotated Fig. 1 of Yoshikawa) in the hot box housing (101), wherein the sealing element (21, 22) forms a fluid tight connection between the threaded first end (labelled in annotated Fig. 1 of Yoshikawa) of the housing (31) and the working end (labelled in annotated Fig. 1 of Yoshikawa) of the heating element (11) extending from the threaded first end (labelled in annotated Fig. 1 of Yoshikawa) of the housing (31) that is exposed in the reaction chamber (labelled in annotated Fig. 1 of Yoshikawa), see e.g., col. 1 lines 39-55, col. 2 lines 60-65, col. 9 lines 10-18, and claim 8. The sealing element (21, 22) includes an annular base (22) and tubular collar (21), wherein the annular base (22) is welded to the threaded first end (labelled in annotated Fig. 1 of Yoshikawa) of the housing (31), see e.g., col. 10 lines 63-67, and the tubular collar 
Yoshikawa does not teach the sealing element (22, 21) formed from a sheet, wherein a thickness of the base (22) is the same as a thickness of the collar (21). Further, Yoshikawa does not teach the sealing element (22, 21) is entirely outside the housing (31) and entirely outside the threaded first end (labelled in annotated Fig. 1 of 

    PNG
    media_image3.png
    914
    800
    media_image3.png
    Greyscale

The component labelled as “threads” in the annotated Fig. 1 of Haussner is made obvious by Houben. Houben clarifies the protrusion on plug body 2 include screw-in 
Note that although the housing of Fig. 1 includes two parts (e.g., 2.1 and 2.2), Haussner contemplates a glow plug body 2 formed from only one part, see e.g., Fig. 4. A one part glow plug body is advantageous in that allows membrane 7 to simultaneously seal the glow plug body and forms the sealing surface for the sealing of the blow plug body due to the fact that it is externally fixed relative to the cylinder head 20, see e.g., para. [0037]. It would be obvious to one having ordinary skill in the art to utilize a single part for the glow plug body (housing 2) in the embodiment presented in Fig. 1 of Haussner to simultaneously seal the glow plug body and provide a sealing surface for sealing the flow plug body due to the fact that it would be externally fixed relative to the cylinder head. 


    PNG
    media_image4.png
    633
    527
    media_image4.png
    Greyscale

The sealing element (7) is entirely outside the housing and entirely outside the threaded first end. The sealing element (7) of Haussner is formed from a sheet that is bent such that the sealing element (7) is curved where the collar and base are connected, the 
Yoshikawa and Haussner (in view of Houben) do not teach the use of the glow plug as part of a solid oxide fuel cell system. However, May teaches glow plugs are used as heaters in applications where a source of intense heat is required, including diesel engines and fuel cells, see e.g., paras. [0005], and [0018]. Ono discloses the use of a glow plug in a fuel cell system. The fuel cell system (1) is a solid oxide fuel cell system (having stacks 80 (80a, 80b)) and comprises a hot box housing (10) and a reaction chamber (i.e., 17), see e.g., para. [0090]-[0091], Figs. 9, and 11. A glow plug (55) extends through an opening (52) of the hot box housing (10) into the reaction chamber (17), see e.g., Figs, 9, 11 and 13. Ono discloses it is necessary to maintain the power generating chamber (i.e., reaction chamber) at a very high temperature when carrying out power generation, see e.g., [0008]. As stated in KSR International v. Teleflex Inc. (550 USPQ2d 1385), combining prior art elements according to known methods to yield predictable results, establish a prima facie case of obviousness. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to use the glow plug of Yoshikawa (as modified by Haussner and Houben) in a fuel cell system as a source of intense heat, thereby allowing the fuel cell to maintain a high temperature in the power generating chamber during power generation.

Regarding Claim 33, Yoshikawa discloses a landing pad (18) disposed in the housing (31), the landing pad (18) comprising a landing pad collar attached to the heating element (12 of 11) and a lead connection (19) extending from the landing pad collar, see e.g., Fig. 3.
Regarding Claim 38, Yoshikawa discloses the landing pad collar (18) is cylindrical, which is shown as wrapping around the heating element (12 of 11), see e.g., col. 7 lines 16-26; thus, the landing pad collar (18) extends orthogonally from the lead connection 19. 
Regarding Claim 39, Yoshikawa discloses the heater is ceramic, see e.g., col. 6 lines 58-61.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa, Haussner, Houben, Ono, and May, in view of Nakamura et al. (US 2013/0319094), hereinafter Nakamura. Nakamura is of record.
Applicant attempts to differentiate the claimed product by the process in which it was made, i.e., “laser”. Applicant is reminded that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” (see In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); MPEP 2113. Nonetheless, regarding Claim 30, the modification of Yoshikawa with Haussner teaches the sealing element (e.g., 7 of Haussner) is connected to the housing by welding, and the sealing element (e.g., 7) is fixed to the heating rod 1, see e.g., paras. [0019], [0022]. However, the combination does not teach the fixation of the heating rod and sealing element is through a weld. However, Nakamura teaches fixing a sealing member (e.g., 60,160a) by welding to a heating member 10 (metal or ceramic). The structure disclosed by Nakamura enables the sealing member to prevent gases from flowing into the housing 110 of the glow plug 901, paras. [0002]-[0004]. Thus, it would be obvious to one having ordinary skill in the art to fix the heating rod of Yoshikawa to the sealing element by welding to achieve a gas-tight seal as is desired by Yoshikawa.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa, Haussner, Houben, Ono, and May, in view of Taniguchi et al. (US 6,689,990) and Mizuhara et al. (WO 94/03305), hereinafter Taniguchi and Mizuhara. Taniguchi and Mizuhara are of record.
Regarding Claim 31, Yoshikawa discloses attaching (by contact) the collar (21) to the heating element (11) and attaching the base (22) to the housing and achieves gas tightness, see e.g., Figs and col. 6. Yoshikawa does not teach the attachment for each is through brazing, or that the brazing is done using an activated brazing alloy gold braze. However, Yoshikawa teaches press fitting, shrink fitting, brazing and alike helps fix the heater with the metallic tubular member. See e.g., col. 1 lines 16-23.  Taniguchi attaches a metallic seal 3 to the housing and ceramic heater by brazing, see e.g., col. 3 lines 22-30. It would be obvious to one having ordinary skill in the art to attach the collar to the heating element and base to the housing by brazing to fixedly provide the heater with the housing as suggested by Yoshikawa and Taniguchi. Mizuhara disclose using activated brazing alloy gold braze to perform a braze, see e.g., pages 1-6. Mizuhara teaches bonding of the braze material to ceramic or oxidized metal surfaces is improved due to the presence of a small amount of active metal such as titanium, vanadium, chromium or zirconium. Such brazing metals provide chemical as well as mechanical bonding to substrates. Therefore, it would be obvious to one having ordinary skill in the art to use the activated brazing alloy gold braze of Mizuhara to achieve an improved bond between glow plug components.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa, Haussner, Houben, Ono, and May, in view of WO2013099226 (where Okinaka et al. (US 2014/0352640) is used as a translation, and Wegman (Surface Preparation Techniques for Adhesive Bonding, 2013, Chapter 7, pages 105-114, https://doi.org/10.1016/C2012-0-02158-8), hereinafter Okinaka and Wegman. WO2013099226, Okinaka and Wegman are of record.
Regarding Claim 32, Yoshikawa does not teach the seal is made from austenitic nickel-chromium alloy. However, Okinaka teaches a metal sealing element (18, 418) is preferably made from INCONEL for its heat resistance, see e.g., para. [0040]. As evidenced by Wegman, INCONEL is an austenitic nickel-chromium-based alloy, see e.g., section 7.7.3 Inconel. Additionally, Okinaka teaches Inconel offers oxidation and corrosion resistance. It would be obvious to one having ordinary skill in the art to use austenitic nickel chromium bases alloys, such as INCONEL, for the seal of Yoshikawa, as modified by Haussner, Ono, May and Houben, to achieve heat resistance as suggested by Okniaka, in addition to oxidation and corrosion resistance.

Claims 34 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa, Haussner, Houben, Ono, and May, in view of Ito et al. (US 4,329,174), hereinafter Ito. Ito is of record.
Regarding Claim 34, Yoshikawa does not disclose the landing pad comprise a nickel-silicon alloy. However, Ito discloses the use of a nickel silicon alloy in a glow plug because it has high heat resistance and improved oxidative wear at high temperatures, i.e., 600 °C and higher. Therefore, it would be obvious to one having ordinary skill in the .

Claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa, Haussner, Houben, Ono, and May, in view of Ito et al. (US 4,329,174), Taniguchi et al. (US 2002/0170903), Lucas Milhaup (Brazing versus Welding, https://www.brazingbook.com/brazing-vs-welding/, 2001 ), and Mizuhara et al. (WO 94/03305), hereinafter Ito, Taniguchi II, Milhaup and Mizuhara. Ito, Taniguchi II, Milhaup and Mizuhara are of record.
Regarding Claim 35, Yoshikawa discloses a lead wire (19) attached to the lead connection, but does not disclose the lead wire comprise a nickel-silicon alloy. However, Ito discloses the use of a nickel silicon alloy in a glow plug is advantageous because it has high heat resistance and improved oxidative wear at high temperatures, i.e., 600 °C and higher cols. 1-2. Therefore, it would be obvious to one having ordinary skill in the art to use a nickel silicon alloy of Ito for the lead wire of Yoshikawa to achieve a more durable glow plug assembly at high temperature operations.
Yoshikawa does not disclose the connection of the lead wire to the lead connection using activated brazing alloy gold braze. However, Taniguchi II discloses attaching the lead wire 15 to the lead connection using a weld, see e.g., para. [0039]. Milhaup teaches brazing doesn’t fuse materials like welding, but joins them by creating metallurgical bonds between a filler material and the surface of the two materials being joined. As such, brazing temperatures are invariably lower than the melting points of the materials, which are significantly lower than welding temperatures for the same 
Mizuhara disclose using activated brazing alloy gold braze to perform brazing, see e.g., pages 1-6. Mizuhara teaches bonding of the braze material to ceramic or oxidized metal surfaces is improved due to the presence of a small amount of active metal such as titanium, vanadium, chromium or zirconium. Such brazing metals provide chemical as well as mechanical bonding to substrates. Therefore, it would be obvious to one having ordinary skill in the art to use the activated brazing alloy gold braze of Mizuhara to form the braze of Yoshikawa (as modified Haussner, Ito,Taniguchi II, and Milhaup) to achieve an improved bond between glow plug components.
Regarding Claim 36, Yoshikawa discloses a lead wire (19) having a flattened end (18). The flattened end (18) is attached to the heating element.
Yoshikawa does not disclose the lead wire comprise a nickel-silicon alloy. However, Ito discloses the use of a nickel silicon alloy in a glow plug is advantageous because it has high heat resistance and improved oxidative wear at high temperatures, i.e., 600 °C and higher, col. 1-col. 2. Therefore, it would be obvious to one having 
Yoshikawa does not disclose the flattened end (18) attached to the heating element using activated brazing alloy gold braze. However, Taniguchi II discloses attaching the flattened end of the lead wire 15 to the heater (2, 22, 72) using brazing, see e.g., para. [0039]. Milhaup teaches brazing doesn’t fuse materials like welding, but joins them by creating metallurgical bonds between a filler material and the surface of the two materials being joined. As such, brazing temperatures are invariably lower than the melting points of the materials, which are significantly lower than welding temperatures for the same materials. Due to the lower temperatures, less heat is used/consumed, offering a cost savings opportunity. Further, brazing is advantageous because it makes as strong bond at relatively lower temperatures and since the materials are never melted, the material can typically retain most of its physical properties. Finally, the lower heat minimizes any danger of distortion or warping, see e.g., pages 1-4. Therefore, it would be obvious to one having ordinary skill in the art to use brazing to attach the flattened end of the lead wire to the heater of Yoshikawa, to achieve a strong bond without any danger of distortion or warping and to achieve a cost savings by using less heat. 
Mizuhara disclose using activated brazing alloy gold braze to perform brazing, see e.g., pages 1-6. Mizuhara teaches bonding of the braze material to ceramic or oxidized metal surfaces is improved due to the presence of a small amount of active metal such as titanium, vanadium, chromium or zirconium. Such brazing metals provide chemical as well as mechanical bonding to substrates. Therefore, it would be obvious to .

Claim(s) 19 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi et al. (US 6,689,990), in view of Haussner et al. (US 2005/0061063), Houben (DE10346330), Ono (US 2010/0167154), and May et al. (US 2008/0095943), hereinafter Taniguchi, Haussner, Houben, Ono, and May. Taniguchi, Haussner, Ono and May are of record; a machine translation of Houben is provided.
Regarding Claim 19, Taniguchi discloses a glow plug (1) comprising a housing (4) having a threaded first end (labelled in annotated Fig. 1 of Taniguchi); the threaded first end includes threads 5 mated with a threaded portion of a hot box housing containing a reaction chamber (i.e., cylinder head having a swirl chamber/combustion chamber, see e.g., col. 3 line18-21, col. 11 line 3-9). 

    PNG
    media_image5.png
    637
    505
    media_image5.png
    Greyscale

Taniguchi discloses a heating element (2) disposed in the housing (4) and having a working end (labelled in annotated Fig. 1 of Taniguchi) extending from the threaded first end of the housing into the reaction chamber, such that the working end of the heating element is exposed in the reaction chamber outside of the first threaded end of the housing, see e.g., col. 11 lines 3-9.



    PNG
    media_image6.png
    958
    487
    media_image6.png
    Greyscale

Taniguchi teaches the sealing element (3) comprises an annular base (labelled in annotated Fig. 2 of Taniguchi) attached to an outer surface of the threaded first end (labelled in Fig. 1 of Taniguchi) of the housing (4) by brazing; and a tubular collar (labelled in annotated Fig. 2 of Taniguchi) extending from the annular base and attached to the working end (labelled in annotated Fig. 1 of Taniguchi) of the heating 
Taniguchi does not disclose the sealing element disposed entirely outside of the housing (4), wherein the sealing element is located entirely outside the threaded first end. However, such features are obvious in view of Haussner, in view of Houben; annotated Fig. 1 of Haussner is presented below.

    PNG
    media_image3.png
    914
    800
    media_image3.png
    Greyscale

The component labelled as “threads” in the annotated Fig. 1 of Haussner is made obvious by Houben. Houben clarifies the protrusion on plug body 2 include screw-in threads for screwing into a cylinder such that the heating rod 1 projects into a combustion chamber, see e.g., para. [0024], [0059], Figs. 5 and 7. It would be obvious 
Note that although the housing of Fig. 1 (of Haussner) includes two parts (e.g., 2.1 and 2.2), Haussner contemplates a glow plug body 2 formed from only one part, see e.g., Fig. 4. A one part glow plug body is advantageous in that allows membrane 7 to simultaneously seal the glow plug body and forms the sealing surface for the sealing of the blow plug body due to the fact that it is externally fixed relative to the cylinder head 20, see e.g., para. [0037]. It would be obvious to one having ordinary skill in the art to utilize a single part for the glow plug body (housing 2) in the embodiment presented in Fig. 1 of Haussner to simultaneously seal the glow plug body and provide a sealing surface for sealing the flow plug body due to the fact that it would be externally fixed relative to the cylinder head. 
The modification of Haussner (i.e., Fig. 1), in view of Houben, into a one piece construction, as made obvious by Haussner in Fig. 4 and para. [0037], is demonstrated by another annotated Fig. 1 of Haussner, below. 

    PNG
    media_image4.png
    633
    527
    media_image4.png
    Greyscale

The sealing element (7) is entirely outside the housing and entirely outside the threaded first end. The sealing element (7) of Haussner is formed from a sheet that is bent such that the sealing element (7) is curved where the collar and base are connected, the base extends orthogonally from the collar, and a thickness of the annular base is substantially the same as a thickness of the tubular collar. The sealing element (7) of Haussner seals in a gas-tight fashion the glow plug, see e.g., para. [0019]. It would be 
Taniguchi and Haussner (in view of Houben) do not teach the use of the glow plug as part of a solid oxide fuel cell system. However, May teaches glow plugs are used as heaters in applications where a source of intense heat is required, including diesel engines and fuel cells, see e.g., paras. [0005], and [0018]. Ono discloses the use of a glow plug in a fuel cell system. The fuel cell system (1) is a solid oxide fuel cell system (having stacks 80 (80a, 80b)) and comprises a hot box housing (10) and a reaction chamber (i.e., 17), see e.g., para. [0090]-[0091], Figs. 9, and 11. A glow plug (55) extends through an opening (52) of the hot box housing (10) into the reaction chamber (17), see e.g., Figs, 9, 11 and 13. Ono discloses it is necessary to maintain the power generating chamber (i.e., reaction chamber) at a very high temperature when carrying out power generation, see e.g., [0008]. As stated in KSR International v. Teleflex Inc. (550 USPQ2d 1385), combining prior art elements according to known methods to yield predictable results, establish a prima facie case of obviousness. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to use the glow plug of Taniguchi (as modified by Haussner and Houben) in a fuel cell system as a source of intense heat, thereby allowing the fuel cell to maintain a high temperature in the power generating chamber during power generation.
Ono teaches the glow plug 55 is connected to the opening 52 in the wall 11 of the hot box housing 10 via screws 57 or alike, but does not teach a threaded portion in the hot box housing mated with a threaded first end on the glow plug housing. However, 
Regarding Claim 33, Taniguchi discloses a landing pad (26, 27) disposed in the housing (4), the landing pad (26, 27) comprising a landing pad collar (26a, 27a) attached to the heating element (2) and a lead connection (27b, 26b) extending from the collar (26a, 27a).

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi, Haussner, Houben, Ono, and May, in view of Mizuhara et al. (WO 94/03305), hereinafter Mizuhara. Mizuhara is of record.
Regarding Claim 37, Taniguchi discloses attaching a center lead wire (17) to the heater (2, 22, 72) using brazing (37) (see e.g., col. 4 lines 8-13 and Figs. 8A, 11), but does not disclose using activated brazing alloy gold braze. However, Mizuhara disclose using activated brazing alloy gold braze to perform a braze, see e.g., pages 1-6. Mizuhara teaches bonding of the braze material to ceramic or oxidized metal surfaces is improved due to the presence of a small amount of active metal such as titanium, vanadium, chromium or zirconium. Such brazing metals provide chemical as well as mechanical bonding to substrates. Therefore, it would be obvious to one having .

NEW GROUNDS OF REJECTION
None.

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  None.

(2) Response to Argument
Part A on pages 6-7 of the Appeal Brief (03 December 2021):
Applicant argues there is no reason to combine Yoshikawa (or Taniguchi) with Haussner since the glow plug would be unfit for its intended purpose because the modified sealing element would not provide a gastight seal of sufficient strength to be utilized in a diesel engine. The modification of Yoshikawa with Haussner and Taniguchi with Haussner is addressed more specifically below. 

Yoshikawa modified by Haussner (part C on pages 7-11 of the Appeal Brief):
Applicant argues the examiner provides no reason for the skilled artisan to utilize only one half of a two-part housing of Fig. 1, rather than the disclosed single piece housing of Fig. 4 of Haussner (page 10 of brief). This argument is not persuasive because the examiner addressed the advantage of a one part housing with the seal 7 
Applicant argues the modification of seal 7 (Fig. 1) of Haussner using only a one piece housing construction (as shown in Fig. 4) is not obvious because seal 7 of Fig. 4 of Haussner only has the ability to seal because of its shape (angle of annular base matches angle of tapered surface of cylinder head), pages 8-9 of the brief. Specifically, Applicant argues it would be apparent the sealing element of Fig. 1 would not be capable of simultaneous internal and external sealing, as suggested by Haussner, because the base of the sealing element does not match the corresponding surface of the cylinder head to seal the glow plug to the cylinder head (page 10 of the brief). These arguments are not persuasive and have been previously addressed in earlier Office action (e.g., 12 April 2021); examiner’s response is detailed next.
Hirose (US 2007/0289370) shows a glow plug for a diesel engine with a seal 8 provided entirely outside the housing (2), entirely outside the threaded portion (14) of the housing (2), and inside the reaction chamber 12 in the hot box housing (1); seal 8, without compression or any particular match to the tapered portion 22 of the engine head (1), provides a gas tight seal of the glow plug, see e.g., paras. [0003], [0029]-[0031], [0040], Fig. 1, and claim 1.

    PNG
    media_image7.png
    841
    480
    media_image7.png
    Greyscale

Similarly, Goto (US 2009/0056660) shows a glow plug 100 (also for diesel engines) having a sealing member 13 having a similar structure as disclosed by Haussner (i.e., L shaped in a cross-section view, see e.g., Fig. 1).

    PNG
    media_image8.png
    801
    426
    media_image8.png
    Greyscale



Yoshikawa modified by Haussner (part D on pages 11-14 of the Appeal Brief) and Taniguchi modified by Haussner (part F on pages 17-18 of the Appeal Brief):
Applicant argues since the sealing elements 21, 22 of Yoshikawa already provide a fluid tight seal, one of ordinary skill in the art would have no reason to modify Yoshikawa (part D). A similar argument is made with respect to Taniguchi (part F), i.e. there is no reason to modify Taniguchi because brazing sleeve 3 provides an airtight seal. These arguments are not persuasive and were addressed in previous Office actions (19 April 2021, and 13 March 2020). The modification of the seal of Yoshikawa (or Taniguchi) with another seal in the prior art is based on the rational that a simple substitution of one known element for another is obvious because the substitution of one known element for another yields predictable results to one of ordinary skill in the art, MPEP 2143, I., (B). That is, one of ordinary skill in the art would have made the 
The other arguments presented on pages 11-14 (with respect to Yoshikawa) and 17-18 (with respect to Taniguchi) of the brief have already been addressed above (see examiner’s comments with respect to Hirose and Goto), thus are not repeated for the sake of brevity.

 Rebuttal to arguments related to Yoshikawa and Haussner (part E on pages 14-17 of the Appeal Brief):
1. Office Action, Section 5 
Applicant argues:

    PNG
    media_image9.png
    301
    577
    media_image9.png
    Greyscale

Examiner’s response: As evidence by Hirose and Goto, discussed above, applicant’s conclusion that the modification would render the invention unsatisfactory for its intended purpose does not appear to be supported.

2. Office Action, Sections 6-7
Applicant argues:

    PNG
    media_image10.png
    125
    577
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    273
    586
    media_image11.png
    Greyscale

Examiner’s response: In consideration of this argument, examiner presents the claim language below.

    PNG
    media_image12.png
    134
    642
    media_image12.png
    Greyscale

The seal of Hirose appears to help with both internal and external sealing by proving a barrier (along with the housing) that blocks gas from traveling from the chamber 2 to sensor 10. As such, the sealing element (along with the housing) forms a 
Applicant further argues:

    PNG
    media_image13.png
    299
    573
    media_image13.png
    Greyscale

Examiners Response: It is unclear how the seal of Yoshikawa as modified by the prior art would prevent a seal considering a successfully sealed glow plug component for a diesel engine is achieved in Goto and Hirose.

Taniguchi modified by Haussner (part F on page 18 and part G on page 20 of the Appeal Brief):
Applicant argues:

    PNG
    media_image14.png
    202
    551
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    164
    582
    media_image15.png
    Greyscale

Examiner addressed these arguments in previous Office actions (19 April 2021 and 28 June 2021) as follows: Applicant’s arguments regarding the electrical connection between sleeve 3 and connecting member 26 and clearance G are not persuasive. There is nothing precluding the modification from keeping both the electrical connection or clearance G without requiring the sealing element to be disposed within the shell. As evidenced by Hain (US 2011/0215080), the sealing element XI is located outside the housing X and maintains a clearance between the seal XI and housing X, see e.g., Fig. 39 below; meaning, the shape of the seal is not a limiting factor for having a clearance, if one is desired. 

    PNG
    media_image16.png
    910
    434
    media_image16.png
    Greyscale

Further, the electrical connection between connecting member 26 and sleeve 3 (i.e., sealing element 7) can be maintained simply by extending the length of portion 26b of connecting member 26 to the seal.

 Rebuttal to arguments related Taniguchi and Haussner (part G on pages 19-20 of the Appeal Brief):
1. Office Action, Section 7 
Applicant argues: The sealing element of Haussner would have prevented the formation of an external glow plug seal; the modification would not have predictably achieved external sealing.
Examiners Response: Applicant’s argument is not persuasive in view of the evidence provide by Hirose and Goto, detailed earlier in this answer. Briefly, Hirose and Goto provide evidence of successfully achieving a sealed glow plug component for a diesel engine using the modification proposed in the rejection. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ANNA KOROVINA/Examiner, Art Unit 1729                                                                                                                                                                                                        
Conferees:
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729 

/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                        
                                                                                                                                                                                                       

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.